Examiners Comment/Amendment
Claims 4, 9, 14, and 19 have been cancelled.
Claims 1-3, 5-8, 10-13, 15-18 and 20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was approved in a telephone conservation by Mr. Douglas Owens on 4/7/2021.
The application has been amended as follows:
Claims 1, 6, 11, 16 have been amended been amended as shown in the 16423925 Examiners Amendment.pdf document attached.


Reason for Allowance

The following is an examiner’s statement of reasons for allowance: For independent claims 1, 6, 11 and 16, the following underlined claim limitation is not disclosed by any prior art: “…a highest value of the bandwidth part indicator is reserved, in case that a number of a bandwidth part is smaller than a number of values of the bandwidth part indicator.”


Closest prior art of record:
Zhang (US20200145882A1): discloses at para 57, that a system bandwidth is divided into multiple bandwidth parts, the network device and the terminal device predetermine multiple types of bandwidth-part allocations and a bandwidth-part allocation index number of each bandwidth-part allocation. Or, the network device may notify the terminal device of the multiple types of bandwidth-part allocations and the bandwidth-part allocation index number of each bandwidth-part allocation through broadcast signaling or RRC signaling. However, Zhang does not disclose reserving the highest BWP index, i.e. Zhang does not disclose “…a highest value of the bandwidth part indicator is reserved, in case that a number of a bandwidth part is smaller than a number of values of the bandwidth part indicator.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/           Primary Examiner, Art Unit 2472